OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/10/2015                                                   COA No. 01-13-00997-CR
MCVAY, ABEL ALFRED                Tr. Ct. No. 1372812                     PD-1576-14
This is to serve notice to the court of appeals that this Court granted a motion for
extension of time to file a petition for discretionary review until February 13, 2015.
The time for filing the petition for discretionary review has expired.
                                                                     Abel Acosta, Clerk

                             1ST COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *